Title: To Alexander Hamilton from James McHenry, 19 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department April 19. 1800
          
          I have received your letter of the 16 instant enclosing the Commission of Captain Erasmus Babbet.
          You will be pleased to inform him that his resignation is accepted and that his pay and emoluments will cease on the 15: May next—
          I am Sir with great Respect Your obed Servant
          
            James McHenry
          
          Major Genl Hamilton 
        